Citation Nr: 1508242	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-05 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a left ankle disability, to include degenerative joint disease (DJD).

3.  Entitlement to service connection for a lumbosacral spine disability, to include DJD.

4.  Entitlement to service connection for transitional cell cancer of the bladder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.

Additional evidence was received by the Board following the February 2013 statement of the case, but is either not pertinent or redundant of evidence that was previously of record.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c).

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The claim for service connection for a left ankle disability was previously denied in a February 1947 rating decision, the Veteran did not appeal the decision, and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.

2.  The additional evidence received since the final February 1947 rating decision relates to an unestablished fact necessary to substantiate the claim.

3.  No left ankle or lumbosacral spine disability is the result of any in-service injury or is related to service in any other way.

4.  Transitional cell cancer of the bladder is not the result of in-service asbestos exposure and is not related to service in any other way.


CONCLUSIONS OF LAW

1.  The February 1947 rating decision denying service connection for a left ankle disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) (2014).

2.  The additional evidence presented since the February 1947 rating decision is new and material, and the claim for service connection for a left ankle disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for a left ankle disability, to include DJD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for a lumbosacral spine disability, to include DJD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for transitional cell cancer of the bladder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in April 2012.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  During his January 2015 hearing, the Veteran testified that he was first treated for bladder cancer in the late 1980s and early 1990s by a Dr. W.  The VLJ asked the Veteran whether he would like to leave the record open for more evidence to be obtained, and the Veteran expressed that he did not.  Moreover, as discussed below, the earliest May 2002 records of the Veteran's bladder cancer reflect that he had no significant history related to the bladder, and on April 2012 VA examination the Veteran reported that he was first found to have transitional cell bladder cancer around 2002, after urinating blood.  Thus, the medical records, including the Veteran's own reported history in May 2002 and April 2012, reflect that his first treatment for bladder cancer began in 2002, and not at an earlier date.  

The Veteran was provided VA examinations of his claimed disabilities in April 2012.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the January 2015 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Thus, the VLJ sufficiently complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and any error in notice provided during the Veteran's hearing was harmless. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

While in its May 2012 rating decision the RO denied the Veteran's service connection claim on the merits, it is nonetheless the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The RO denied service connection for a left ankle disability, characterized as left ankle sprain, in an April 1947 rating decision.  This decision was not appealed, and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of that decision.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).

The basis of the prior final denial was that no ankle disability was shown to have been incurred in service.  Evidence obtained since the April 1947 rating decision includes April 2012 VA left ankle X-rays revealing a slight deformity of the distal fibula suggesting prior traumatic injury.  

Without addressing the merits of this evidence, the Board finds that it addresses the issue of whether a current left ankle disability is related to service.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's service connection claim. 

The Board thus finds that new and material evidence has been submitted to reopen the Veteran's claim for service connection for a left ankle disability.  

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis and cancer, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Left ankle and lumbosacral spine disabilities

As reflected in various written statements and in his January 2015 testimony before the Board, the Veteran essentially asserts that current left ankle and lumbosacral spine disabilities are the result of an in-service injury whereby he slipped and fell from a ladder.  In a March 2012 statement, the Veteran asserted that he had had his back problem since service.  He stated that in early 1945 he stumbled from a ladder and injured his ankle and back, but that, because of his young age, he fought the pain and adjusted to living with it, but that as he grew older the pain never subsided and continued to worsen.  In his June 2012 notice of disagreement, the Veteran stated that he did not spend any more time in sick bay after his initial left ankle injury because he did not want to be accused of continuous complaining.  In his February 2013 substantive appeal, the Veteran asserted that when he slipped on the ladder in service he landed on his back and had had problems with his back ever since.  During his January 2015 Board hearing, the Veteran testified that, during service, he tripped going down a ladder and landed on his back, and that his ankle was turned in.

The Veteran's claims for left ankle and lumbosacral spine disabilities must be denied.

Service treatment records reflect that the Veteran was treated in December 1944 for a diagnosis of left ankle sprain, after he was descending a ladder, slipped, and landed with his left ankle inverted.  December 1944 X-ray examination revealed no fracture, and he was told to continue rest and support of the ankle.  Eight days later, the Veteran was discharged to duty as a mess cook, and it was noted that the ankle felt rather good and had some pain on pressure, but that the Veteran could bear weight and would use an Ace bandage dressing.  Service treatment records reflect no complaints or findings regarding the lumbosacral spine at the time of the Veteran's ankle injury, or any other time during service, and they reflect no further treatment or complaints related to the ankle.  At the time of his May 1946 examination for separation from service, the Veteran was found to have had a normal evaluation of the spine and extremities.  

The earliest post-service record of treatment for low back or ankle problems is an August 2005 private treatment record reflecting that the Veteran was following up on his chronic low back pain.  A November 2011 treatment note from the Veteran's private physician, Dr. P.S., reflects that the Veteran reported that he was trying to obtain service connection disability for his back, that his back was originally injured in 1944 while onboard a ship, that he also injured his ankle at the same time, and that he was not sure if it was ever documented, but that he did report it at that time.  He also reported that he had had low back pain ever since, which had progressively worsened over his lifetime, and now required chronic pain medications.  

In a November 2011 letter, Dr. P.S. stated that the Veteran reported that his back pain had started with an injury in 1944 while aboard a ship in service, at which time he had sustained ankle and low back injuries.  Dr. P.S further stated that the Veteran reported constant pain in his low back since that event, although it had at times been fairly mild, but that at this point it was progressing and now required chronic pain medications.

However, the most probative medical evidence on the question of whether any lumbosacral spine or left ankle disability is related to service is an April 2012 VA examination report.  In that report, it was noted that after separation from service the Veteran worked at a printing plant for several years and then started his own binding company folding and gluing phonebooks and finish work for printing plants, but that he had quit around 1979, managed another bindery for another 10 or 15 years, and then retired.  The Veteran reported that he had hurt his left ankle in 1944, that it was fractured at that time, and that it was wrapped with a plastic bandage but was treated with no cast, and that he was in sick bay for three weeks.  He denied any other injuries.  He further reported that his back had bothered him for years if he stood or sat for any length of time, that he had hurt his back when he fell down the ladder in service, but that he did not have the back checked out because it was not hurting much.  He reported that he ignored the back up until the last 15 years, when it started bothering him more.  He denied any other injuries, car accidents, falling off ladders, etc.

X-rays of the left ankle revealed a slight deformity of the distal fibula suggesting prior traumatic injury, and tibiotalar articulation adjacent chest tiny marginal spurs, but with congruent preserved joint space.  Spine X-rays revealed relatively severe degenerative disc disease, with near-complete loss of disc heights at L2-3 and L3-4, and a substantial loss at the lower thoracic and upper lumbar segments.  After reviewing the record, including the recent VA X-ray report, and examining the Veteran, the examiner diagnosed DJD of the left ankle and DJD of the lumbosacral spine.  The VA examiner also opined that both the Veteran's left ankle disorder and his lumbosacral spine disorder were less likely than not incurred in or caused by any claimed in-service injury or event.

Regarding his ankle, the examiner explained that service treatment records indicated ankle sprain with no X-ray evidence of fracture, and that the Veteran had been released back to full duty eight days after his in-service injury with apparently progressively improving symptoms, which was not consistent with avulsion fractures, the evidence of which was currently shown by radiology.  The examiner noted that the Veteran was not found to have had ankle residuals on his initial application for benefits on separation from the service, and that no continuity of an ankle condition was subsequently seen in post-service medical records.  The examiner further explained that the evidence indicated that the Veteran's left ankle sprain in service in 1944 was a self-limited condition, and that his current DJD of the left ankle was due to aging and intercurrent injuries.  The examiner further noted that there were no symptoms or disability found on examination that were related or due to the Veteran's in-service left ankle sprain.  

Regarding his lumbosacral spine, the examiner noted that no back injury or condition had been documented in the service treatment records, and that, while the Veteran recalled hurting his back in the same fall from ladder that injured his ankle, no back pain had been mentioned.  The examiner concluded that the evidence did not support the Veteran's current back condition as caused by or related to the fall from a ladder in 1944 documented in his service treatment records.  

The Board finds the April 2012 VA examiner's opinions to be persuasive.  The examiner was a physician who examined the Veteran, reviewed the entire record, and provided thorough and persuasive explanations for his opinions.  Also, the bases of the examiner's opinions are consistent with the evidence of record.  While the examiner's explanation for his opinion regarding the Veteran's spine disability was primarily based on the lack of any documented evidence, the Board does not find this to be problematic in this case considering, as discussed below, that the Board finds the Veteran's assertions of incurring a back injury in service, resulting in back problems that continued after discharge, not to be credible.

Moreover, there is no competent and probative evidence contradicting the VA examiner's opinions or otherwise supporting the Veteran's service connection claims.  The Board recognizes the November 2011 letter of Dr. P.S.  However, the information contained in the letter is a mere recitation of the Veteran's own reported history.  Thus, as competent medical evidence of any nexus between a current spine or ankle disability and service, the letter is of no probative value.  See LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board acknowledges the Veteran's assertions that he in fact incurred an ankle fracture in service.  In his February 2013 substantive appeal, he asserted that he did not remember being X-rayed in service, so he did not know how VA was stating that he did not have an ankle fracture at that time.  During his January 2015 Board hearing, he testified that, when he was taken to sick bay after his ankle injury, the doctor told him that he had a fracture, even though in the medical record the doctor noted that he had a sprain. 

However, the Veteran's assertions, unsupported by any objective evidence, are heavily outweighed by the contemporaneous medical records reflecting that, following his December 1944 ankle injury after falling from a ladder, X-ray examination revealed no fracture and he was diagnosed with ankle sprain.  His assertions are further outweighed by the April 2012 VA examiner's opinion that that the Veteran's release back to full duty eight days after his in-service ankle injury, with apparently progressively improving symptoms, was not consistent with avulsion fractures.

The Board also acknowledges the Veteran's assertions that he injured his back during the same in-service accident whereby he fell from a ladder and injured his ankle, and that he has had back pain and problems since that time.  However, the Board does not find such assertions to be credible.  Service treatment records reflect no complaints or findings relating to the back, even during his in-service treatment for his December 1944 ankle injury, on any other indication of a back problem resulting from his fall.  In this regard, service treatment records reflect that, in addition to his noted treatment for his ankle injury for eight days in December 1944, the Veteran also received treatment for complaints of headaches, chills, and fever, and an abscess of the left index finger; the fact that the Veteran sought treatment for such problems but did not report any back problems in service, even at the time of his in-service accident, when he alleges having injured his back but only reported an ankle injury, weighs heavily against his assertion that he incurred a back injury in service with persistent pain and problems thereafter.

Furthermore, in February 1947, the Veteran filed a service connection claim for "Laceration of left ankle," explaining that he had been hospitalized for a period of six weeks, and that his laceration was the result of an "accident falling down a flight of stairs on [his] ship."  However, he filed no claim for any spine or other disability, and did not file a claim for any spine disability until September 2011, more than 65 years after separation from service.  The fact that he filed a claim for an ankle, but not any spine disability, undermines the credibility of the Veteran's assertions that he his back disorder began in service and persisted after discharge in 1946.  In this regard, again, the earliest notation of any spine problems are private medical records dated in 2005, almost 60 years after the Veteran's separation from service.  

In short, the weight of the evidence reflects that the Veteran did not incur any back injury in service, or that any symptomatology involving the lumbosacral spine began during service and continued afterwards.

The Board further notes the Veteran's assertion of persisting left ankle symptoms following his in-service ankle injury and after his period of service to the present.  However, the Board does not find it to be credible.  While the Veteran, in February 1947, filed a service connection claim for "Laceration of left ankle," explaining that he had been hospitalized for a period of six weeks, and that his laceration was the result of an "accident falling down a flight of stairs on [his] ship," there is no record of any left ankle complaints in service following his eight days of treatment in December 1944.  While the Veteran has asserted that he did not spend any more time in sick bay after his initial left ankle injury because he did not want to be accused of continuous complaining, again, the Board notes that the Veteran sought treatment in service for complaints of headaches, chills, and fever, and an abscess of the left index finger, and the fact that he sought and received treatment for such problems weighs against any claim that this ankle continued to cause him noticeable problems throughout service. 

Furthermore, in the more than 65 years from the Veteran's separation from service to his September 2011 claim for benefits, there is no medical record of any ankle problem; the available private and VA treatment records, moreover, dated from May 2002 to September 2012, reflect no complaints or treatment related to the left ankle.  Given the Veteran's alleged persistent ankle problems since service, the Board finds this lack of any medical treatment, despite treatment for other medical conditions, to weigh against his credibility.  Moreover, the opinion of the April 2012 VA examiner, which the Board finds persuasive for reasons described above, was that the Veteran did not incur an ankle fracture during service; that his ankle symptoms improved after his eight days of treatment in 1944 and did not persist in service or after; that his current DJD of the left ankle was due to aging and intercurrent injuries; and that there were no symptoms or disability found on examination that were related or due to his in-service left ankle sprain.

As the Board finds that the Veteran did not incur any chronic ankle or back disorder in service and the evidence does not indicate the existence of any such disorder until many years after service, the presumptive service connection provisions for chronic disabilities under   38 C.F.R. §§ 3.307 and 3.309(a) are not applicable.  

Finally, the Board notes that in his June 2012 notice of disagreement, the Veteran appears to assert that his current back disability is secondary to his left ankle disability.  However, as the Board finds in this case that service connection for a left ankle disability is not warranted, any such claim on a secondary basis must also fail.  See 38 C.F.R. § 3.310; Sabonis, 6 Vet. App. at 430.

Therefore, the evidence weighs against a finding that any left ankle or lumbosacral spine disability is the result of any in-service injury or is related to service in any other way.  Accordingly, service connection for a left ankle disability, to include DJD, and a lumbosacral spine disability, to include DJD, must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

B.  Transitional cell cancer of the bladder

As reflected in various written statements and in his January 2015 testimony before the Board, the Veteran asserts that in-service exposure to asbestos resulted in bladder cancer.  In a January 2012 letter, the Veteran asserted that doctors who treated him for bladder cancer told him that it was a possibility that his cancer could be traced to asbestos.  He stated that the ship on which he served had been built in 1921 and had asbestos all over, covering pipes and walls.  In his June 2012 notice of disagreement, the Veteran asserted that there was asbestos dust in just about everything on his ship, including food and water, and that his physician had related to him that his asbestos exposure was quite likely the reason for his cancer.  

The Veteran's service records reflect that he served as a Seaman.  The record does not reflect, and the Veteran has not asserted, that bladder cancer developed until many years after service.  Thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic disabilities are not applicable.  

Private treatment records reflect that the Veteran was initially diagnosed as having bladder cancer in May 2002, after being found to have had hematuria and having a workup showing a filling defect in the bladder, thought to be a bladder tumor.  His preoperative diagnosis was hematuria, with bladder filling defect, rule out transitional cell carcinoma.  Following surgery, the Veteran was diagnosed as having a bladder tumor, and superficial transitional ce1l carcinoma.  Subsequent records reflect that he had recurrence of bladder cancer, including in 2003 and 2009.

The only probative medical evidence of record on the question of whether the Veteran's bladder cancer is related to any in-service asbestos exposure is an April 2012 VA examination report.  At the time of that examination, the Veteran reported that he had urinated blood while visiting his wife in the hospital around 2002, and was found to have had transitional cell cancer.  He reported that, in service, he was a signal man, up on the bridge on a 1921-era tanker with aviation gasoline, and was never below in the engine room, boiler, etc.  It was also noted that the Veteran reported being an "on and off smoker" from the service through 1979, that he stopped smoking around l981, but that his second wife continued to smoke until 2003.  After reviewing the claims file and examining the Veteran, the examiner opined that the Veteran's bladder cancer was less likely than not proximately due to or the result of his conceded asbestos exposure during his service.  The examiner explained that, although some studies have suggested a possible association between asbestos exposure and bladder cancer, the body of medical literature has not found a convincing relationship between asbestos exposure and bladder cancer.  The examiner further explained that a very strong association existed between tobacco smoking and bladder cancer, and that in fact it was estimated that 50 percent of all bladder cancer is due to cigarette smoking.  The examiner stated that this risk remained elevated in former smokers and never returned to a baseline nonsmoker risk.  The examiner concluded that it was less likely than not that the Veteran's bladder cancer was due to the non-generally accepted etiology of asbestos exposure, and more likely than not due to the well-accepted risk factor of smoking.

The Board finds the April 2012 VA examiner's opinion to be persuasive.  The examiner was a physician who examined the Veteran, reviewed the entire record, and provided a thorough and persuasive explanation for his opinion, based on the applicable medical literature, while conceding that the Veteran had been exposed to asbestos during his period of service.  

The Board notes that, during his January 2015 hearing, the Veteran testified that he was first treated for bladder cancer in the late 1980s and early 1990s by a Dr. W.; as noted above, the VLJ asked the Veteran whether he would like to leave the record open for more evidence to be obtained, and the Veteran expressed that he did not.  However, the earliest May 2002 records of the Veteran's bladder cancer reflect that he was found to have had hematuria, had a workup done showing a possible bladder tumor, and that he had no other significant history to account for the hematuria.  Also, on April 2012 VA examination, the Veteran reported that he was first found to have transitional cell bladder cancer around 2002 after urinating blood while visiting wife in the hospital.  Thus, the medical records, including the Veteran's own reported history in May 2002 and April 2012, reflect that his first treatment for bladder cancer began in 2002, and not at an earlier date.  

Moreover, even assuming that the Veteran had first been treated in the late 1980s for his cancer, which would still be more than 40 years after his separation from service, the basis of the VA examiner's opinion was not the proximity of the onset of the Veteran's cancer to service; rather, it was that, according to the medical literature, asbestos exposure was unlikely to have caused bladder cancer, and that, rather, the Veteran's risk factor of a history of smoking, even if that history was remote, was most likely the causative factor in his cancer.

Also, during his January 2015 Board hearing, the Veteran testified that he smoked for about five years and quit smoking in 1979, and that his wife continued to smoke after that time, but that he was not exposed to her smoking.  However, on a November 2011 treatment note from the Veteran's private physician, it was noted that the Veteran had "a 22-pack-year history of smoking."  An April 2012 VA treatment record reflects that the Veteran reported that he had quit smoking in 1980, but that he had previously smoked one pack per day for 12 years.  On April 2012 VA examination, the Veteran reported being an "on and off smoker" from the service through 1979-a period of over 40 years-and that he stopped smoking around l981.  Given these varying accounts of the Veteran's own reported smoking history to different medical professionals, which are inconsistent but all reflect a smoking history of much greater than five years, the Board finds the Veteran's testimony of smoking for only five years not to be credible.  The Board finds that the April 2012 VA examiner's opinion was based on a sufficiently accurate factual premise, which included the Veteran's own reported smoking history at the time of that examination. 

Although the Veteran has repeatedly asserted that his bladder cancer was the result of his in-service asbestos exposure, he is not competent to make this medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran has repeatedly asserted that his doctors have told him that his bladder cancer was the result of asbestos exposure, he has not produced or identified any such opinion from a competent medical expert.  The Board thus finds any probative value in the Veteran's assertions to be heavily outweighed by the opinion contained in the April 2012 VA examination report.  

Therefore, the evidence weighs against a finding that transitional cell cancer of the bladder is the result of in-service asbestos exposure or is related to service in any other way.  Accordingly, service connection for transitional cell cancer of the bladder must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a left ankle disability is reopened and, to that extent only, the appeal is granted.

Service connection for a left ankle disability, to include degenerative joint disease, is denied.

Service connection for a lumbosacral spine disability, to include degenerative joint disease, is denied.

Service connection for transitional cell cancer of the bladder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


